NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted February 26, 2019 *
                                Decided February 26, 2019

                                           Before

                          MICHAEL B. BRENNAN, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 18-2438

JEANINE L. JACKSON,                                 Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Eastern District of Wisconsin.

       v.                                           No. 18-C-0769

PITNEY BOWES, INC., et al.,                         Lynn Adelman,
     Defendants-Appellees.                          Judge.


                                         ORDER

        After she was fired from her job for arguing with a co-worker, Jeanine Jackson
sued her former employer and three of its employees for wrongful discharge and other
state-law torts. The district court correctly ruled that it lacked subject-matter jurisdiction
over this suit, so we affirm the judgment.



       *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A). The defendants were not served with process in
the district court and are not participating in this appeal.
No. 18-2438                                                                          Page 2

        Jackson principally alleges that Pitney Bowes fired her, a temporary employee,
for having a workplace argument, but retained two permanent employees involved in a
similar dispute. She also alleges that the company created a hostile environment for
temporary workers, retaliated against her because she threatened to sue it for negligent
supervision, and harmed her through its negligence. The district court dismissed the
suit at screening for lack of subject-matter jurisdiction. See 28 U.S.C. § 1915A.

       On appeal, Jackson’s brief does not engage with the district court’s analysis or
otherwise argue why the court erred. Although we could dismiss the appeal on this
basis alone, see FED. R. APP. P. 28(a), we have reviewed the substance of the complaint
and conclude that federal subject-matter jurisdiction is indeed lacking.

        Citing 42 U.S.C. § 1981, Jackson purports to invoke only federal-question
jurisdiction. See 28 U.S.C. § 1331. But the complaint does not present a federal question
under § 1981 or any other federal employment-discrimination statute. To state a
question under federal law for race discrimination, a plaintiff need only allege “I was
turned down for a job because of my race.” Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir.
1998). Jackson does not allege that any defendant treated her differently, or with
hostility, because of her race, or, for that matter, any other protected category like sex,
religion, or age, see 42 U.S.C. §§ 1981, 2000e-2; 29 U.S.C. § 623, or that a defendant
retaliated against her for protesting such discrimination, see 42 U.S.C. § 2000e-3(a).

        The district court might have considered allowing Jackson to amend her
complaint if doing so could have corrected this defect. See Luevano v. Wal-Mart Stores,
Inc., 722 F.3d 1014, 1024 (7th Cir. 2013). But an amendment would have been futile.
Jackson alleges that the defendants discriminated against her because she was a
temporary worker and because she threatened to sue Pitney Bowes for negligence. As
the district court correctly noted: “Temporary employment is not a protected class, and
threatening to [sue] for negligence is not protected activity” under any federal law.

        Lacking federal jurisdiction, the district court correctly dismissed Jackson’s
state-law claims without prejudice. A district court has no discretion to retain
supplemental state-law claims when no basis for original federal jurisdiction exists.
See 28 U.S.C. § 1367; Rivera v. Allstate Ins. Co., 913 F.3d 603, 617–18 (7th Cir. 2018),
as amended on pet. for reh’g (Jan. 14, 2019).

                                                                                AFFIRMED